Citation Nr: 0300065	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  01-09 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether the character of discharge of the appellant's 
spouse, on whose service entitlement is claimed, is a bar 
to eligibility for benefits under the laws administered by 
the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant's spouse is a former servicemember who 
entered service in the United States Army in July 1966 and 
received a discharge under conditions other than honorable 
in August 1969.  He died in June 2000.  

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the VA 
Montgomery, Alabama Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant's spouse entered service in the United 
States Army in July 1966 and received a discharge under 
conditions other than honorable in August 1969.  

2.  DD Form 214 shows that time lost under 10 U.S.C. 972 
(due to being absent without leave or in confinement) for 
the following periods: March 25 to June 17, 1968; from 
August 5 to 13, 1968; from August 29 to October 9, 1968; 
from November 4, 1968 to February 24, 1969; and from 
February 28 to August 13, 1969.  

3.  In November 1977, the former servicemember's discharge 
was upgraded to a discharge under honorable conditions 
under the Department of Defense Special Discharge Review 
Program.  

4.  In April 1978, a panel of the Army Discharge Review 
Board reconsidered the former servicemember's case 
pursuant to Public Law 95-126 and voted not to affirm the 
upgraded discharge under the applicable uniform standards.  

5.  By Administrative Decision dated in July 1978, the RO 
determined that the former servicemember's discharge was a 
bar to entitlement to VA benefits.

6.  There were no compelling circumstances to warrant the 
prolonged unauthorized absences.  

7.  The former servicemember was not insane at the time of 
the offenses which led to his discharge.  


CONCLUSION OF LAW

The character of the appellant's spouse's discharge 
precludes entitlement to VA benefits.  38 U.S.C.A. §§ 
101(2), 5303 (West 1991); 38 C.F.R. § 3.12 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The appellant's application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse was received in October 2000.  There is 
no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West Supp. 
2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The case arose from the appellant's claim for service 
connection for the cause of her spouse's death.  The 
threshold issue which must be addressed, however, is 
whether the character of the appellant's spouse's 
discharge precludes entitlement to VA benefits.  The 
record includes DD Form 214, the report of the Army 
Discharge Review Board, and the Administrative Decision of 
the RO pertaining to the character of discharge. 

The rating decision and the SOC together listed the 
evidence considered, the legal criteria for evaluating the 
claim, an analysis of the facts as applied to the 
applicable law, regulations and criteria, and informed the 
appellant of the information and evidence necessary to 
substantiate the claim.  VA has satisfied the duty to tell 
the appellant what information and evidence was needed to 
substantiate the claim and what evidence she must provide 
and what VA will obtain or request on her behalf.  The 
appellant was advised of the legal criteria pertinent to 
the issue, and there is no factual dispute to which 
development of the evidence would be pertinent.  She 
submitted her contentions and has not identified any 
evidence that would support the claim.  

As there is no need to develop evidence, there is nothing 
of which to notify the appellant.  Rigidly following the 
demands of Quartuccio in this case merely exalts form over 
substance and serves no purpose beneficial to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
record as a whole shows that VA has informed the appellant 
of the requirements of the law regarding her claim.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the record 
contains the evidence regarding her spouse's service and 
the character of his discharge.  There is no reasonable 
possibility further assistance might substantiate the 
claim.  See 38 U.S.C.A. § 5103A(2) (West Supp. 2002); 38 
C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  No current medical examination or 
opinion is required in this case, which does not turn on 
questions relating to the cause of death.  There is no 
outstanding duty to obtain medical opinion in support of 
the appellant's claim for VA to discharge.

On appellate review, there are no areas in which further 
development is needed.  There would be no possible benefit 
to remanding this case to the RO for its consideration of 
the requirements of the VCAA in the first instance.  See 
Soyini v. Derwinski, 1 Vet. App. At 546; Sabonis v. Brown, 
6 Vet. App. at 430.  Under these circumstances, 
adjudication of this appeal, without referral to the RO 
for initial consideration under VCAA, poses no harm or 
prejudice to the appellant.  See, e.g.,  Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, 
the Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the appellant because 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.

II.  Whether the character of discharge of the appellant's 
spouse is a bar to eligibility for VA benefits.

The appellant's spouse entered service in the United 
States Army in July 1966 and received a discharge under 
conditions other than honorable in August 1969.  DD Form 
214 shows that the he was absent without leave from March 
25 to June 17, 1968; from August 5 to 13, 1968; from 
August 29 to October 9, 1968; from November 4, 1968 to 
February 24, 1969; and from February 28 to August 13, 
1969.  In November 1977, the former servicemember's 
discharge was upgraded to a discharge under honorable 
conditions under the Department of Defense Special 
Discharge Review Program.  

In April 1978, a Army Discharge Review Board panel 
reconsidered the former servicemember's case pursuant to 
Public Law 95-126.  The Board voted not to affirm the 
upgraded discharge under the applicable uniform standards.  
It was noted the discharge was consistent with the 
standards of indiscipline of the Army at the time of his 
separation since his record reflected three Special 
Courts-Martial, one Article 15 and over 800 days lost 
time.  According to the Discharge Review panel, the 
service member would be given the same discharge if 
current policies and procedures had been in effect at the 
time of his release from the service.  

By a July 1978 Administrative Decision, the RO determined 
that the former servicemember's discharge was a bar to 
entitlement to VA benefits.  He was given the opportunity 
to submit evidence or argument or to testify at a hearing 
prior to the RO's decision.  He submitted a statement in 
which he gave no reason for the prolonged absence without 
leave time; however, he stated that he had reformed and 
requested VA benefits.

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2). 
(West 1991).  VA benefits are not payable unless the 
period of service upon which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.12(a) (2002).  A 
discharge or release for certain offenses, include willful 
and persistent misconduct, is considered to have been 
under dishonorable conditions.  An exception is provided 
under that regulation if the discharge was because of a 
minor offense and service was otherwise honest, faithful 
and meritorious.  38 C.F.R. § 3.12(d)(4) (2002).  
Additionally, a discharge under dishonorable conditions 
will not constitute a bar to benefits if the individual 
was insane at the time of the offense caused the 
discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) 
(2002).  

Determinations with respect to the character of the 
person's discharge during his lifetime will not be binding 
on a survivor's claim for death benefits.  38 C.F.R. 
§ 20.1106 (2002).

The Board concludes that the discharge under conditions 
other than honorable was the result of willful and 
persistent misconduct.  The record clearly shows that the 
appellant's spouse was absent without authorization for 
periods that totaled more than 400 days.  These offenses 
were the type of offenses that precluded the appellant 
from performing his military duties.  The Court has held 
that unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus can not constitute 
minor offenses.  Cropper v. Brown, 6 Vet. App. 450, 452-
453 (1994).  While the appellant has indicated that her 
spouse's absences were because of the death of his mother 
during service, her spouse did not make any such 
assertions prior to his death and such contentions cannot 
provide a basis for concluding that her spouse's conduct 
did not constitute willful and persistent misconduct.  The 
Board concludes that the evidence clearly shows a pattern 
of behavior that constituted willful and persistent 
misconduct prior to the former servicemember's discharge.  
Such misconduct precludes a finding that he had honest, 
faithful and meritorious service that VA benefits are 
intended to reward.

As noted above, the applicable regulation provides an 
exception to the bar to benefits only if the individual 
was insane at the time of the offense caused the 
discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b) 
(2002).  However, the appellant has not asserted that her 
spouse was insane at the time of the commission of the 
offenses.  The Court has held under the insanity 
exception, both the acts leading to discharge and the 
insanity must occur simultaneously.  Stringham v. Brown, 8 
Vet. App. 445, 448 (1995).  The service records do not 
show that the former servicemember was insane at the time 
of the conduct leading to his discharge under conditions 
other than honorable.  Therefore, the provisions of 38 
C.F.R. § 3.12(b) do not apply.

The Board concludes that the former servicemember's 
conduct during service clearly constituted willful and 
persistent misconduct.  There is no evidence of insanity 
at the time of the misconduct.  Therefore, the former 
servicemember's discharge must be considered as having 
been under dishonorable conditions and is a bar to VA 
benefits.  The appellant's claim, therefore, is barred as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (the claim must be denied if there is no 
entitlement under the law).


ORDER

The character of the appellant's spouse's discharge from 
service is a bar to VA benefits, including health care 
benefits authorized by chapter 17 of Title 38, United 
States Code.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

